DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-18, 20-23, 27-29, and 33 have been cancelled.

Applicant's arguments filed 9/28/2020 and 5/25/2021 have been fully considered but they are not fully persuasive.

The rejection of claim 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of cancellation of this claim.
The rejection of claims 19 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to claim 19 and cancellation of claim 33.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 24-26, and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) 
Claim 19 is currently directed to a method for reducing the risk of a subject for developing sepsis, renal ischemia reperfusion injury, and acute renal failure due to renal ischemia reperfusion injury, comprising administering an effective amount of a single chain variable fragment (scFv), a monoclonal antibody, or an antigen binding fragment thereof to a subject.
Test Example 7 discloses that administering the SSVmAb monoclonal antibody both before and after sepsis has occurred can result in improved survival.  Test Examples 8-9 disclose that administering the SSVmAb monoclonal antibody both before and after renal ischemia reperfusion injury and renal failure have occurred can result in improved inflammation histology.  There is no evidence that administering SSVmAb reduced the risk of a subject for developing sepsis, renal ischemia reperfusion injury, or acute renal failure due to renal ischemia reperfusion injury.
In Test Examples 7 and 8, SSVmAb was administered three times; namely 30 minutes before, 6 hours after, and 12 hours after LPS administration.  LPS-induced sepsis was induced in the test mice.  As all mice developed sepsis, there is no evidence that the risk for developing sepsis was reduced as required by claim 19.
In Test Examples 9 and 10, SSVmAb was administered twice; namely, 30 minutes before preparing the model of ischemia reperfusion with a vascular clip and 6 hours after reperfusion. As all mice developed reperfusion injury, there is no evidence that the risk for developing renal ischemia reperfusion injury was reduced as required by claim 19.


Applicant’s arguments are unpersuasive.  Applicant’s arguments discuss treatment and therapeutic effects, particularly after the subject has developed sepsis.  However, the method of independent claim 19 is a method of reducing risk of a subject for developing an inflammatory disease which is selected from sepsis, renal ischemia reperfusion injury, and acute renal failure due to renal ischemia reperfusion injury.  There is no evidence that administering SSVmAb reduced the risk of a subject for developing sepsis, renal ischemia reperfusion injury, or acute renal failure due to renal ischemia reperfusion injury. 
In Test Examples 7 and 8, all mice developed sepsis.  There is no evidence that the risk for developing sepsis was reduced as required by claim 19.
In Test Examples 9 and 10, all mice developed reperfusion injury.  There is no evidence that the risk for developing renal ischemia reperfusion injury was reduced as required by claim 19.
Applicant’s arguments do not address reducing risk.  Applicant has provided no evidence that risk of sepsis is reduced by administration of the claimed antibodies.  There is no evidence that the risk for developing renal ischemia reperfusion injury or acute renal failure due to renal ischemia reperfusion injury was reduced. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa